United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.H., Appellant
and
TENNESSEE VALLEY AUTHORITY,
PARADISE FOSSIL PLANT, Chattanooga, TN,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Ronald K. Bruce, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-1976
Issued: April 10, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 28, 2013 appellant, through his attorney, filed a timely appeal from a
June 12, 2013 merit decision of the Office of Workers’ Compensation Programs (OWCP) which
denied his hearing claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained a
hearing loss in the performance of duty, causally related to factors of his federal employment.
On appeal, appellant’s attorney contends that the evidence of record is sufficient to
establish that he sustained an employment-related hearing loss. OWCP should not have relied on

1

5 U.S.C. § 8101 et seq.

the case of David L. Kiser2 to deny compensation benefits because he provided much stronger
causal evidence than the employee in that case.
FACTUAL HISTORY
On September 18, 2012 appellant, then a 69-year-old heavy equipment operator, filed an
occupational disease claim (Form CA-2) alleging hearing loss due to noise exposure in the
course of his federal employment. He first became aware of his condition on January 1, 2002
and realized it was caused or aggravated by his employment on September 11, 2012 when he
reviewed a report from Dr. Uday Dave, a Board-certified otolaryngologist.
In an October 2, 2012 letter, OWCP informed appellant of the deficiencies of his claim.
It affords him 30 days to submit additional evidence and respond to its inquiries.
Appellant submitted an official employment history and a narrative statement. He
worked at the employing establishment for approximately three years from 1977 to 1980.
Appellant’s duties included operating a dozer, scraper, pan and a hoist. He was exposed to loud
noises on a daily basis that were produced by the heavy equipment, all of which were
diesel-powered. Appellant indicated that he occasionally wore earplugs and worked eight hours
a day, five days a week. He also submitted a medical examination dated September 22, 1977
indicating that he had high frequency hearing loss and was cleared to work for the employing
establishment.
In an August 27, 2012 report, Dr. Dave diagnosed bilateral sensorineural hearing loss and
indicated that appellant had worked for the employing establishment for five years during which
he had a constant tinnitus in his ears like buzzing and bells. He also submitted the results of an
August 27, 2012 audiometric evaluation.
On December 3, 2012 the employing establishment controverted the claim and indicated
that appellant’s industrial audiograms documented that no hearing loss occurred during his
federal employment. It submitted his industrial audiograms dated September 22, 1977 to
October 2, 1980.
On December 6, 2012 Dr. Eric Puestow, an OWCP medical adviser, reviewed appellant’s
audiograms and opined that, during the period of his employment, appellant’s hearing improved
in the left ear at the frequencies of 500 and 1,000 and was unchanged at the other tested
frequencies. In the right ear, appellant’s hearing improved at the frequencies of 1,000, 2,000,
4,000 and 6,000 and was unchanged at the other frequencies. Dr. Puestow concluded that there
was no progression in appellant’s hearing loss during his federal employment.
By decision dated December 10, 2012, OWCP denied the claim.
medical evidence submitted was not sufficient to establish fact of injury.

It found that the

On December 18, 2012 appellant, through his attorney, requested an oral hearing before
an OWCP hearing representative. In a February 28, 2013 report, Dr. William A. Logan, a
2

Docket No. 03-613 (issued August 21, 2003).

2

Board-certified otolaryngologist, diagnosed bilateral sensorineural hearing loss. He opined that
the pattern of appellant’s hearing loss was consistent with hearing loss due to loud noise
exposure and was typical of an accumulative effect of repeated exposure to noise.
A telephonic hearing was held on April 10, 2012 before an OWCP hearing
representative.
By decision dated June 12, 2013, OWCP’s hearing representative affirmed the
December 10, 2012 decision. He found that appellant failed to submit sufficient medical
evidence to establish that his hearing loss was causally related to his federal employment.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA and that an injury4 was sustained in the performance of duty. These
are the essential elements of each compensation claim, regardless of whether the claim is
predicated upon a traumatic injury or an occupational disease.5
To establish that an injury was sustained in the performance of duty in a claim for an
occupational disease claim, an employee must submit the following: (1) a factual statement
identifying employment factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; (2) medical evidence establishing the presence or
existence of the disease or condition for which compensation is claimed; and (3) medical
evidence establishing that the diagnosed condition is causally related to the employment factors
identified by the employee.6
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical evidence. The opinion of the physician must
be based on a complete factual and medical background of the employee, must be one of
reasonable medical certainty and must be supported by medical rationale explaining the nature of
the relationship between the diagnosed condition and the specific employment factors identified
by the employee.7

3

Supra note 1.

4

OWCP regulations define an occupational disease or illness as a condition produced by the work environment
over a period longer than a single workday or shift. 20 C.F.R. § 10.5(q).
5

See J.C., Docket No. 09-1630 (issued April 14, 2010). See also Ellen L. Noble, 55 ECAB 530 (2004).

6

Id. See also Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I. Fish, 46 ECAB 276, 279 (1994).

7

See I.J., 59 ECAB 408 (2008). See also Victor J. Woodhams, 41 ECAB 345 (1989).

3

ANALYSIS
It is not disputed that appellant was exposed to employment-related noise during the
course of his federal employment. The Board finds, however, that the medical evidence does not
establish that his hearing loss is causally related to accepted employment-related noise
exposure.8
On December 6, 2012 Dr. Puestow, an OWCP medical adviser, reviewed audiological
records and opined that there was no progression in appellant’s hearing loss during his federal
employment. He explained that, during the period of appellant’s employment, his hearing
improved in the left ear at the frequencies of 500 and 1,000 and was unchanged at the other
tested frequencies. In the right ear, appellant’s hearing improved at the frequencies of 1,000,
2,000, 4,000 and 6,000 and was unchanged at the other frequencies. Dr. Puestow did not support
that appellant sustained hearing loss due to exposure to noise in the workplace.9
Appellant submitted a preemployment medical examination dated September 22, 1977
indicating that he had high frequency hearing loss and was cleared to work for the employing
establishment. The Board notes that he had hearing loss prior to his federal employment. This
evidence does not support that appellant’s hearing loss was contributed to by his exposure to
noise from 1977 to 1980.
Appellant also submitted an August 27, 2012 report from Dr. Dave, who diagnosed
bilateral sensorineural hearing loss. Dr. Dave noted that appellant had worked for the employing
establishment for five years during which he had a constant tinnitus in his ears. In a February 28,
2013 report, Dr. Logan diagnosed bilateral sensorineural hearing loss and opined that the pattern
of appellant’s hearing loss was consistent with hearing loss that was due to loud noise exposure
and typical of an accumulative effect of repeated exposures to noise. Drs. Dave and Logan failed
to provide a rationalized medical opinion explaining how appellant’s federal employment, noise
exposure, caused or aggravated his hearing loss. The Board has held that the mere fact that
appellant’s symptoms arise during a period of employment or produce symptoms revelatory of
an underlying condition does not establish a causal relationship between his condition and his
employment factors.10 Lacking thorough medical rationale on the issue of causal relationship,
the reports from Drs. Dave and Logan are insufficient to establish that appellant sustained an
employment-related hearing loss.
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s condition became apparent during a period of employment nor
the belief that his condition was caused, precipitated or aggravated by his employment is
sufficient to establish causal relationship.11 Causal relationship must be established by
8

See R.B., Docket No. 13-1858 (issued January 23, 2014).

9

See R.J., Docket No. 11-1644 (issued February 14, 2012); J.L., Docket No. 07-1740 (issued
December 20, 2007).
10

See Richard B. Cissel, 32 ECAB 1910, 1917 (1981); William Nimitz, Jr., 30 ECAB 567, 570 (1979).

11

See Anna C. Leanza, 48 ECAB 115 (1996).

4

rationalized medical opinion evidence and appellant failed to submit such evidence. As
appellant has not submitted any medical evidence to support his allegation that he sustained an
injury causally related to the indicated employment factors, he failed to meet his burden of proof
to establish a claim.
On appeal, appellant’s attorney contends that the evidence of record is sufficient to
establish that appellant sustained an employment-related hearing loss. OWCP should not have
relied on the case of Kiser12 to deny appellant compensation benefits because he provided much
stronger causal evidence than the employee in that case. In Kiser,13 the employee was exposed
to workplace noise and had evidence of hearing loss, however, he had prefederal employment
hearing loss noted in 1968 and his subsequent hearing loss was related to presbycusis, not due to
his federal noise exposure. The Board found that the employee did not provide any evidence to
establish that his federal noise exposure was causally related to his hearing loss. In the instant
case, appellant was exposed to workplace noise and had evidence of hearing loss; however, he
had prefederal employment hearing loss noted in a September 22, 1977 medical examination.
The Board finds that he failed to provide sufficient medical evidence to establish that his federal
noise exposure contributed to his hearing loss. OWCP properly relied upon the Kiser case to
support its denial of compensation.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that he
sustained an employment-related hearing loss in the performance of duty, causally related to
factors of his federal employment.

12

Supra note 2.

13

Id.

5

ORDER
IT IS HEREBY ORDERED THAT the June 12, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 10, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

